Title: To George Washington from Elisha Sheldon, 27 August 1782
From: Sheldon, Elisha
To: Washington, George


                  
                     Sir
                     Newtown. Augt 27th 1782
                  
                  Agreeable to orders contained in your Excellencys Letter of the 25th Instant, My Regt will march this Day, & by the time appointed, shall be at Pines Bridge.
                  I have inclosed a return of the Dismounted men of my Regiment who are totally without Shoes, and have been in this Situation for some time, I beg your Excellency to furnish Capt. Hoogland with an order to receive the Shoes, as without them, I am confident, the men, whose feet are already much worn, will be unfit for any service.  I have the Honor to be with the greatest Regard your Excellencys most obt and very Humble Servt
                  
                     Elisha Sheldon Colo. Regt L.D.
                  
               